     Case: 1:21-cv-01149 Document #: 25 Filed: 03/31/21 Page 1 of 12 PageID #:741




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


SMART COOKIE HOME ESSENTIALS INC.,

                       Plaintiff,

v.                                                            No. 1:21-cv-1149

THE PARTNERSHIPS AND                                          Hon. Rebecca R. Pallmeyer
UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE “A”,                                   Mag. Beth W. Jantz



                           PRELIMINARY INJUNCTION ORDER

       THIS CAUSE being before the Court on Plaintiff’s Motion for Entry of a Preliminary

Injunction Order against the defendants identified on Exhibit A attached hereto (collectively, the

“Defendants”) and the online marketplace accounts identified in Exhibit A attached hereto (the

“Online Marketplace Accounts”), and this Court having considered the evidence before it hereby

GRANTS Plaintiff’s Motion in its entirety.

       This Court further finds that it has personal jurisdiction over the Defendants since the

Defendants directly target their business activities toward consumers in the United States,

including Illinois. “In the context of cases like this one, that means a plaintiff must show that each

defendant is actually operating an interactive website that is accessible in Illinois and that each

defendant has aimed such site at Illinois by standing ready, willing and able to ship its counterfeit

goods to customers in Illinois in particular (or otherwise has some sufficient voluntary contacts

with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated Ass’ns Identified

on Schedule A, 192 F. Supp. 3d 924, 934 (N.D. Ill. 2016). In this case, Plaintiff has presented

screenshot evidence that each Defendant Internet Store is reaching out to do business with Illinois

                                                  1
    Case: 1:21-cv-01149 Document #: 25 Filed: 03/31/21 Page 2 of 12 PageID #:742




residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can purchase products and are likely to be confused by Defendants’ unauthorized use of

Plaintiff’s registered BURGER MASTER trademark (the “BURGER MASTER Trademark”).

       This Court further finds that injunctive relief previously granted in the Temporary

Restraining Order (“TRO”) should remain in place through the pendency of this litigation and that

issuing this Preliminary Injunction is warranted under Federal Rule of Civil Procedure 65.

Evidence submitted in support of this Motion and in support of Plaintiff’s previously granted

Motion for a Temporary Restraining Order establishes that Plaintiff has a likelihood of success on

the merits; that no adequate remedy at law exists; and that Plaintiff will suffer irreparable harm if

the injunction is not granted.

       Specifically, Plaintiff has proved a prima facie case of trademark infringement because (1)

the BURGER MASTER Trademark is a distinctive mark and registered with the U.S. Patent and

Trademark Office on the Principal Register; (2) Defendants are not licensed or authorized to use

the BURGER MASTER Trademark; and (3) Defendants’ use of the BURGER MASTER

Trademark is causing a likelihood of confusion as to the origin or sponsorship of Defendants’

products with Plaintiff.

       Plaintiff has also proved a prima facie case of copyright infringement because (1) Plaintiff

owns copyright in the asserted copyrighted image at issue in this action (the “Burger Master

Copyright”), for which U.S. copyright registration information is provided in Exhibit 2 to

Plaintiff’s Amended Complaint; and (2) Defendants’ unauthorized copying of the Burger Master

Copyright may be inferred here given the substantial similarity between the Burger Master

Copyright and the images used by Defendants on the Defendant Internet Stores, and the fact that

Defendants have had access to Plaintiff’s Burger Master Copyright.



                                                 2
    Case: 1:21-cv-01149 Document #: 25 Filed: 03/31/21 Page 3 of 12 PageID #:743




       Furthermore, Defendants’ continued and unauthorized use of the BURGER MASTER

Trademark and the Burger Master Copyright irreparably harms Plaintiff through diminished

goodwill and brand confidence, damage to Plaintiff’s reputation, loss of exclusivity, and loss of

future sales. Monetary damages fail to address such injury and, therefore, Plaintiff has an

inadequate remedy at law. Moreover, the public interest is served by entry of this Preliminary

Injunction to dispel the public confusion created by Defendants’ actions. Accordingly, this Court

orders that:

       1. Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily enjoined and restrained, during the pendency of this action, from:

               a.     using Plaintiff’s BURGER MASTER Trademark, or any reproductions,

                      counterfeit copies or colorable imitations thereof, in any manner in

                      connection with the distribution, marketing, advertising, offering for sale,

                      or sale of any products that are not a genuine products or otherwise

                      authorized by Plaintiff;

               b.     passing off, inducing, or enabling others to sell or pass off any products as

                      genuine BURGER MASTER products or any other products produced by

                      Plaintiff, that are not Plaintiff’s or not produced under the authorization,

                      control, or supervision of Plaintiff and approved by Plaintiff;

               c.     committing any acts calculated to cause consumers to believe that

                      Defendants’ products are those sold under the authorization, control, or

                      supervision of Plaintiff, or are sponsored by, approved by, or otherwise

                      connected with Plaintiff;



                                                  3
    Case: 1:21-cv-01149 Document #: 25 Filed: 03/31/21 Page 4 of 12 PageID #:744




               d.      further infringing Plaintiff’s BURGER MASTER Trademark and damaging

                       Plaintiff’s goodwill;

               e.      otherwise competing unfairly with Plaintiff in any manner;

               f.      manufacturing, shipping, delivering, holding for sale, transferring or

                       otherwise moving, storing, distributing, importing, returning, or otherwise

                       disposing of, in any manner, products or inventory not manufactured by or

                       for Plaintiff, nor authorized by Plaintiff to be sold or offered for sale, and

                       which bear the BURGER MASTER Trademark, or any reproductions,

                       counterfeit copies or colorable imitations thereof, including any product the

                       packaging for which references the term “BURGER MASTER”; and

               g.      using, linking to, transferring, or selling, the Online Marketplace Accounts,

                       or any other online marketplace account that is being used to sell or is the

                       means by which Defendants could continue to sell products under the

                       BURGER MASTER Trademark or any colorable imitations of said

                       trademark;

               h.      reproducing, publicly displaying, distributing, or otherwise using the

                       Burger Master Copyright in a manner allocated exclusively to the copyright

                       owner under U.S. copyright law, including 17 U.S.C. § 101 et seq.

       2.      Each Defendant, within fourteen (14) days after receiving notice of this Order, shall

serve upon Plaintiff a written report under oath providing: (a) their true name and physical address;

(b) all websites and online marketplace accounts on any platform that they own and/or operate; (c)

their financial accounts, including all Alibaba, Amazon, eBay, Wish.com, and PayPal accounts;

and (d) the steps taken by each Defendant to comply with Paragraphs 1(a) through (h), above.



                                                 4
    Case: 1:21-cv-01149 Document #: 25 Filed: 03/31/21 Page 5 of 12 PageID #:745




       3.      Those in privity with Defendants, or any persons or entities in active concert or

participation with Defendants, with actual notice of this Order, including any online marketplaces

such as Amazon and Amazon Marketplace, PayPal, Inc., eBay, Wish.com, Alibaba Group Holding

Ltd., Alipay.com Co., Ltd., and any other related Alibaba entities (collectively, “Alibaba”), shall

within five (5) business days of receipt of this Order:

               a.      disable the listing and cease displaying any advertisements used by or

                       associated with Defendants listed in Exhibit A in connection with the sale

                       of counterfeit and infringing goods using the BURGER MASTER

                       Trademark;

               b.      restrain and enjoin Defendants identified in Exhibit A from transferring,

                       liquidating,   converting,       encumbering,   pledging,    loaning,    selling,

                       concealing, dissipating, disbursing, assigning, spending, withdrawing,

                       granting a lien or security interest or other interest in, or otherwise disposing

                       of any money or other assets owned or controlled by Defendants until

                       further ordered by this Court; and

               c.      maintain and preserve all funds and assets controlled by Defendants and not

                       transfer or surrender such funds for any purpose without the express

                       authorization of the Court.

       4.      Any third party with actual notice of this Order who is providing services for any

of the Defendants, or in connection with any of Defendants’ online stores or other websites

operated by Defendants, including, without limitation, any online marketplace platforms such as

Amazon Marketplace, eBay, Wish.com, and Alibaba; merchant account providers, including

PayPal, Alibaba, and Western Union; third party processors and other payment processing service



                                                    5
    Case: 1:21-cv-01149 Document #: 25 Filed: 03/31/21 Page 6 of 12 PageID #:746




providers; shippers; and importers; all of the foregoing constituting, collectively, the “Third Party

Providers,” shall, within five (5) business days after receipt of such notice, provide to Plaintiff,

without notice or any notification to the Defendants, expedited discovery, including copies of

documents and records in such person’s or entity’s possession or control relating to:

               a.      a full accounting of the monthly sales revenue for each of Defendants’

                       stores or Online Marketplace Accounts, as well as a full accounting of the

                       amount of funds transferred in and out of the Online Marketplace Accounts

                       each month;

               b.      an accounting of the total funds restrained in each financial/payment

                       processing account (including, but not limited to, each Amazon Payment

                       account) controlled by or associated with each Defendant;

               c.      the full list of names, addresses, email addresses, and IP addresses, of each

                       person who registered, is listed in, has logged into, has used, or who is

                       otherwise associated with the stores and associated financial/payment

                       processing accounts of the Defendants listed in Exhibit A; and

               d.      the full list of stores and associated financial/payment processing accounts

                       opened, operated by, or at any time used by the individuals listed in (c).

       5.      Plaintiff may provide Notice of this Order to the Third Parties Providers through

electronic mail, U.S. First Class Mail, or any private process server.

       6.      Plaintiff may provide notice of these proceedings to Defendants by electronically

publishing a link to the Amended Complaint, this Order, and other pleadings and Orders filed or

entered in this action, on a website, or by sending an e-mail to the e-mail addresses provided for

Defendants by third-parties that includes a link to said website. The combination of providing



                                                 6
    Case: 1:21-cv-01149 Document #: 25 Filed: 03/31/21 Page 7 of 12 PageID #:747




notice via electronic publication and e-mail, along with any notice that Defendants receive from

Online Marketplace Accounts and payment processors, shall constitute notice reasonably

calculated under all circumstances to apprise Defendants of the pendency of the action and afford

them the opportunity to present their objections.

       8.      Any Defendants that are subject to this Order may appear and move to dissolve or

modify the Order on two days’ notice to Plaintiff or on shorter notice as set by this Court.



                                                     ENTER:

Dated: March 31, 2021

                                                     ____________________________________
                                                     Hon. Rebecca R. Pallmeyer
                                                     U.S. District Court Judge




                                                 7
      Case: 1:21-cv-01149 Document #: 25 Filed: 03/31/21 Page 8 of 12 PageID #:748




                 SMART COOKIE HOME ESSENTIALS INC. v.
            THE PARTNERSHIPS AND UNINCORPORATED ASSOCS.
        IDENTIFIED IN SCHEDULE "A," Case No. 1:21-cv-1149(RRP)(BWJ)

                                                Exhibit A

Doe
        Marketplace   Seller Name                     Seller ID                Product ID
#
                      Yiwu Dingyi E-Commerce Co.,
1       Alibaba                                       1dingyi                  62192323956
                      Ltd.
                      Guangzhou Bolingyu Trading
2       Alibaba                                       borlinyu                 1600114065280
                      Co., Ltd.
                      Shanghai Desan Electronics
3       Alibaba                                       desankj                  1600172722395
                      Co., Ltd.
                      Chengdu Mazelen E-
4       Alibaba                                       easystore                1600112798760
                      Commerce Co., Ltd.
5       Alibaba       E.R. CORNISH PTY LTD            ercpackaging.trustpass   62503044522
                      Shenzhen Muhuihuang Trade
6       Alibaba                                       muhuihuan                1600123603380
                      Co., Ltd.
                      Henan Ocean Power
7       Alibaba                                       ocpo                     62493386417
                      Housewares Co., Ltd.
                      Ningbo Wellrich Imp & Exp
8       Alibaba                                       wellrich                 62140486143
                      Co., Ltd.
                      Guangzhou Yushengwan
9       Alibaba                                       yusheone                 1600125288936
                      Electronic Commerce Co., Ltd.
10      Aliexpress    HOT Good Store                  2628007                  1005001934771888
11      Aliexpress    4YANG Exquisite Life Store      2819028                  1005001388429038
12      Aliexpress    Pop Dropshipping Store          3239100                  1005001345219791
13      Aliexpress    U&I&relax Store                 3244045                  1005001960516508
14      Aliexpress    ONLOVE Store                    3246082                  1005001859975912
15      Aliexpress    VOGVIGO DIYBaking Store         4642003                  1005001389016260
16      Aliexpress    Future b Store                  4719002                  1005002022498526
17      Aliexpress    decorating life Store           4992355                  1005001322732112
18      Aliexpress    TETOU House Store               4993309                  1005001335078400
19      Aliexpress    Clare Zita Kyra'S Store         4998234                  1005001890736167
20      Aliexpress    GOOD LIFE TO U Store            5003498                  1005001894275148
21      Aliexpress    Hom Supermarket Store           5005241                  4001199676485
22      Aliexpress    TTLIFE funny Kitchen Store      5006072                  1005001391976029
                      Shenzhen Furnishing House
23      Aliexpress                                    5038092                  1005001335106772
                      Store
24      Aliexpress    HomelyDecor Store               5076062                  1005001319146287
25      Aliexpress    Joanna's Tool Store             5116046                  1005001909873475
26      Aliexpress    MHORLX Store                    5477101                  1005001339144547
27      Aliexpress    Shop5568135 Store               5568135                  1005001423416463
     Case: 1:21-cv-01149 Document #: 25 Filed: 03/31/21 Page 9 of 12 PageID #:749




28     Aliexpress   MHORLX Legendary Store        5589332          1005001338972997
29     Aliexpress   Mintiml Life Store            5601200          4001191751825
30     Aliexpress   P-Home Store                  5681045          1005001883275028
31     Aliexpress   KinDly JekHo ByBy Store       5764005          4001365859120
32     Aliexpress   Fantasy Enough Life Store     5783477          1005001354146416
33     Aliexpress   TrendyHome Store              5793224          1005001389257519
34     Aliexpress   Mintiml Friendly Store        5799430          4001165376478
35     Aliexpress   Dropshipper Following Store   5800418          1005001310839741
36     Aliexpress   Whole house Store             5869417          1005001895384352
37     Aliexpress   Dafa House Store              5870842          1005001942569504
38     Aliexpress   Shop5873713 Store             5873713          1005001319138520
39     Aliexpress   Life Dropshipping Store       5874816          1005001383438241
40     Aliexpress   Shop5877260 Store             5877260          1005001352777996
41     Aliexpress   We Need Store                 5890655          4001258964276
42     Aliexpress   Beautiful-House Store         900248075        1005001395800603
43     Aliexpress   Shop910332331 Store           910332331        1005001381991995
44     Aliexpress   Shop910721175 Store           910721175        1005002011026662
45     Aliexpress   Sunest Store                  910723111        1005001885038530
46     Aliexpress   Shop910742138 Store           910742138        1005001885102272
47     Aliexpress   Living homme Store            910749009        1005001883559280
48     Aliexpress   Shop910859004 Store           910859004        1005001888690817
49     Aliexpress   Good luck life Store          910923062        1005001888665933
                    Vegetarian small meatballs
50     Aliexpress                                 911060227        1005001959934372
                    Store
51     Aliexpress   Weird Life No. 08 Store       911129048        1005001933553846
52     Aliexpress   Home-Supplies Store           911251315        1005001963605338
53     Amazon       jiaofafa                      A1ISJLNMJCK1MK   B08GCLPMFH
54     Amazon       Petting pet shop every day    A1RW82UF991J8C   B08786WQXH
55     Amazon       yangmingkunkun                A26OKPW75WTGPJ   B08G19M876
55     Amazon       yangmingkunkun                A26OKPW75WTGPJ   B08G1BXMS2
56     Amazon       Feng Chenstor                 A295RUSJT3R5H8   B08G1FBNSF
57     Amazon       Mingyi Department Store       A2QZSC23YMTNT6   B08G1K5YGK
58     Amazon       YYjjhd54e                     A3JS6FHU6WV1Z7   B08G4GR6VZ
58     Amazon       YYjjhd54e                     A3JS6FHU6WV1Z7   B08G444FFD
58     Amazon       YYjjhd54e                     A3JS6FHU6WV1Z7   B08G4D98GN
59     Amazon       Brilliaire.LLC                A51I81KEWLSCT    B08G8HFFLJ
59     Amazon       Brilliaire.LLC                A51I81KEWLSCT    B08G898NTD
60     Amazon       cftaro                        AIAF9253VNSVX    B08G8PP1HN
60     Amazon       cftaro                        AIAF9253VNSVX    B08G8GWCP7
61     Amazon       JJDDMall                      AZFD8H1AYBJH     B08G4WYYXP
61     Amazon       JJDDMall                      AZFD8H1AYBJH     B08G4VZZKC
61     Amazon       JJDDMall                      AZFD8H1AYBJH     B08G4W3NJ8
62     Amazon       Gebide Taishan                A2NLH4SHRY7TNM   B08G1DS75D
62     Amazon       Gebide Taishan                A2NLH4SHRY7TNM   B08G1F2P2C
     Case: 1:21-cv-01149 Document #: 25 Filed: 03/31/21 Page 10 of 12 PageID #:750




63      Amazon     minquanchuyu                       A2UNEM3I1TFEVR        B08G3T3GNL
64      Amazon     Bruishang                          A2W0W6AJDVQUX3        B08NDSF4C8
65      Amazon     DISISINAAN                         A212SB9JUBQU80        B08GKK6D7L
66      Amazon     ZKGOKYGS                           AUIPGE2TQ1I2B         B08H5K7VYP
                   xinzhoushixinfuquruijingjiajuy
67      Amazon                                        A1028XTH1LW1IE        B08NCVKTQ6
                   ongpindian
68      Amazon     OUKEYI                             A15M4ITLND4OWO        B08H8S8V7P
69      Amazon     kK Mm                              A162SFR8XXOUZY        B0892B3KSK
70      Amazon     sourt                              A1MDWHBY131LKC        B08DJ1LYC2
                   shen zhen shi xin zhi jia mao yi
71      Amazon                                        A1RSLHC3EF9X2D        B08M97F76K
                   you xian gong si
72      Amazon     Gorge-buy                          A2B4T3CEV0ASOP        B08HK4VV8X
73      Amazon     Jane Firm                          A2GZWPNIZ9MTEU        B08G8F593W
74      Amazon     WNAO                               A2N22X5KZ3QK7I        B08G4M55CT
74      Amazon     WNAO                               A2N22X5KZ3QK7I        B08G4DMRLJ
75      Amazon     GangHuishop                        A2NED6XFVPI58S        B08G1NWMBZ
76      Amazon     Mingyi Department Store            A2QZSC23YMTNT6        B08G1K5YGK
77      Amazon     DODXIAOBEUL                        A2XWTUF6CWHAV7        B085L64L3Q
78      Amazon     Hugee                              A30UUG18J9LPS9        B08GJ568NM
79      Amazon     Geilihome                          A34U0XBRQLP0G0        B087NMKLPG
80      Amazon     Artwork decoration                 A370ZHHAG9SVII        B07H6CVX6K
80      Amazon     Artwork decoration                 A370ZHHAG9SVII        B07H69ZVQL
                   XunYuMi E-Commerce Co.,
81      Amazon                                        A377GS3LCU6JJD        B08NGCZ465
                   Ltd
82      Amazon     WEIDO                              A3IMG4GG0D63OC        B08GHZYMDR
83      Amazon     STYUJS                             A3M0FO4EPS6O2O        B08G1QX5QV
83      Amazon     STYUJS                             A3M0FO4EPS6O2O        B08G1PG787
84      Amazon     hyioa3#mmbl                        A3VE9ZW8YVVXMQ        B08C2MY5L1
85      Amazon     lixianhanyu                        A96964O6EK8KN         B08G1G8C8Q
                   XinXiangBingZeShangMaoYo
86      Amazon                                        AQ4SNIJIJ2SHX         B08GSRT5FN
                   uXianGongSi
87      Amazon     Jing Yu city                       ATAROYMQVHPMC         B08G4W79P1
88      Amazon     Q living                           AWUVACMEEP1SX         B07WZXRVWV
89      Amazon     FeiJiao1                           AXJHGURQ2IXFC         B08GYF5ST7
89      Amazon     FeiJiao1                           AXJHGURQ2IXFC         B08GY57C7D
90      DHgate     shinyyao                           14195465              391954889
91      DHgate     houseclick_shop                    21488171              571012438
92      eBay       lianxstore*v                       lianxstore*v          224120861621
93      eBay       yu1789                             yu1789                274463205759
94      eBay       shiningweddingdeals                shiningweddingdeals   124444703351
95      eBay       aquapina                           aquapina              264838491474
96      eBay       avbak79                            avbak79               293717989617
97      eBay       besttool2019                       besttool2019          193781673054
98      eBay       camgamesales                       camgamesales          184540830667
99      eBay       chenji_6750                        chenji_6750           124304488660
100     eBay       dreamhouse2019                     dreamhouse2019        293698554945
101     eBay       electronicsstyle                   electronicsstyle      114525470913
102     eBay       fashionf2018                       fashionf2018          174431586542
  Case: 1:21-cv-01149 Document #: 25 Filed: 03/31/21 Page 11 of 12 PageID #:751




103   eBay      gardensupplies_online17   gardensupplies_online17   324267560127
104   eBay      jingtanmall               jingtanmall               392911178559
105   eBay      jttqz64                   jttqz64                   133527190338
106   eBay      liuy_9                    liuy_9                    373166407628
107   eBay      loviver_us                loviver_us                402369423570
108   eBay      lynnlynnseven             lynnlynnseven             233691786553
109   eBay      motorsdeals_sfc           motorsdeals_sfc           383767338883
110   eBay      notebook.edge             notebook.edge             233686894904
111   eBay      preperfect123             preperfect123             174543684140
112   eBay      qinso-60                  qinso-60                  313185889647
113   eBay      sz15-52                   sz15-52                   133613974927
114   eBay      vulm9662                  vulm9662                  402379673719
115   eBay      wojiaoneline              wojiaoneline              184540851154
116   eBay      xiaokisuntek              xiaokisuntek              133498291807
                                                                    burger-master-innovative-
117   Shopify   ILSAL                     ilsalhome.com
                                                                    burger-press
                                                                    burger-master-innovative-
118   Shopify   Newestrends               newestrends.com
                                                                    burger-press
                                          56613fd4674e7c585ff6e     5fd46bf370e009b2de63a1
119   Wish      sunnyfly
                                          39b                       cb
                                          57ff5263381bde31b178a     5f4723d396ad19003860b
120   Wish      Nichkhun
                                          255                       c97
                                          58201e17797f231c60c24     5f6d5b5342b30500406e6
121   Wish      The Simple Time
                                          6ac                       ae2
                                          589fdb56d12cac4fe5061     58e1cbd6f3bc9c55939b6
122   Wish      trs2017
                                          b29                       0f8
                                          58b95bce1d7aec504f273     5f460ef744a592003ade24
123   Wish      LILI E-CO
                                          15b                       09
                                          59292f01ff46145c81f5e     5f3a650c6568199c3dc77
124   Wish      zhaoxiaojiededianpu
                                          be6                       dec
                                          5971f1683299647c99d2      5f44d39a29316d0047d7f
125   Wish      2015huanduo
                                          114c                      dae
                                          5b63b06960b09f12e1a5      5f4723d6db371e003a7e6
126   Wish      Wnagwang Biscuits
                                          bdc2                      886
                                          5b73c19ac381d8151c18      5fe19d4b9b284059d1075
127   Wish      niuniushougong
                                          66e3                      817
                                          5b90e71ead78663287db      5f44d39bf2e74f1274778a
128   Wish      pygirl08
                                          6946                      52
                                          5d406dcf72b0c9299276      5fd44359479c1a4d325f48
129   Wish      donStanleypLbEs
                                          8322                      70
                                          5d4427ff72b0c963a3d12     5eea255a2bc6be01e6408
130   Wish      TurboYuan
                                          f79                       9ac
                                          5d790e4dd1f41b6bcb5f6     5f460b3e7556220050823
131   Wish      QUchengcheng
                                          956                       a1f
                                          5da422f65d73453881f4c     5f6c104197e2520042617
132   Wish      ZX_ online store
                                          a5e                       aae
                                          5db92b93233b120800fe      5f72e8741fdfce1682f878
133   Wish      HURONGRONGDD
                                          5e33                      03
                                          5dc686428218aa0dc064      5f4723e152466c004ff377
134   Wish      White Petrel Shop
                                          a3b1                      c7
  Case: 1:21-cv-01149 Document #: 25 Filed: 03/31/21 Page 12 of 12 PageID #:752



                                         5dc68e94f34ff51665e05    5f472402720fa6004be30c
135   Wish      Yellow Azalea Shop
                                         962                      66
                                         5dce22708b4e8e138080     5f4723f0df871b003e70e3
136   Wish      Hami melon Shop
                                         c603                     f6
                                         5de4a013b69679989c12     5f460bab37b9ac003eea53
137   Wish      ZJFNB
                                         22a1                     91
                                         5de745f03bc4b31181f39    5fd44cbb90b5775f246c88
138   Wish      ZHANGJUENX
                                         e73                      50
                                         5e48f23c6e41073b0b4ab    5fd4845189bfcfd4020a11
139   Wish      FHFTHT345
                                         861                      ae
                                         5e4cc1eb2d835dc300e2e    5fd442714753d8471917c
140   Wish      QWUJ WEUR
                                         4a6                      6f1
                                         5e9ea261155fbb8f385af    5fd48448bf1f85d6eca51d
141   Wish      se3777998
                                         bea                      9d
                                         5ea17d326cf7c886118f5    5fd6dbf6b3ceea07154da9
142   Wish      LelianyamMz
                                         b74                      a9
                                         5ebb846662b43f528528     5fd6eeeeded6b013089459
143   Wish      tllx
                                         c034                     7b
                                         5ee9f31fa812ce4cf375c6   5f7b28d6795c60a03f10cf
144   Wish      Brite Enterprises
                                         3b                       f8
                                         5f05a4d856eca4be28503    5f3a4fac1f48d9448f7804
145   Wish      bingliL968785
                                         a4d                      46
